DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 25, 26 are objected to because of the following informalities:  Claim 25 is dependent on the cancelled claim 24, and claim 26 is dependent on claim 25.  Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “(de)coding units” in claim 11-14, 17-26, 31, 32. 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14, 17-23, 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2014/0362919 A1) in view of Chuang (US 2019/0222859 A1).
Regarding Claims 11, 13, Zhou discloses apparatus/method for video encoding (e.g. Fig. 1 and Paragraph [0011-0012]), comprising: one or more processors (e.g. Fig. 1 and Paragraph [0011-0012]), wherein the one or more processors are configured to: divide a current block into a plurality of coding units (e.g. Fig. 2 and Paragraph [0018]); group two or more of the plurality of coding units into at least one group of coding units (e.g. abstract, Paragraph [0010, 0019]) wherein the two or more of the plurality of coding units in the at least one group of coding units share at least one coding parameter (e.g. Paragraph [0019-0023], for example, coding mode is one example of sharing “coding parameters” in [0022]); associate an indication with at least one of the two or more of the plurality of coding units (e.g. Paragraph [0033], coding syntax for coding unit group in different levels); and encode the current block based on the at least one group of coding units and the at least one shared coding parameter and the indication (e.g. Fig. 4, Paragraph [0040-0042]).
Although Zhou discloses an indication (e.g. Paragraph [0033]); it implicitly discloses the indication indicating that the at least one coding parameter applies to the at least one of the two or more of the plurality of coding units.
However, Chuang teaches the indication indicating that the at least one coding parameter applies to the at least one of the two or more of the plurality of coding units (e.g. Paragraph [0004, 0007]; the shared prediction information is one type of coding modes, like horizontal/vertical mode).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate the specific coding indication as taught as Chuang into the apparatus/method of Zhou in order to develop syntax indication to fulfill the HEVC standard for parallel coding more efficiently.
Regarding Claims 12, 14, 27, 28, Zhou discloses an apparatus/method for video decoding, non-transitory computer readable medium containing data content generated by the apparatus, storing program instructions that, when executed by one or more processors, perform the method (e.g. Fig. 1 and Paragraph [0011-0012]), comprising: one or more processors (e.g. Fig. 1 and Paragraph [0011-0012]), wherein the one or more processors are configured to: obtain at least one group of coding units  including two or more of a plurality of coding units (e.g. Fig. 8 and Paragraph [0051]) divided from a current block (e.g. Fig. 2 and Paragraph [0018]) wherein the two or more of the plurality of coding units share at least one coding parameter (e.g. Fig. 8 and Paragraph [0051]); obtain an indication associated with at least one of the two or more of the plurality of coding units (e.g. Paragraph [0033], coding syntax for coding unit group in different levels); and decode the current block based on the at least one group of coding units, the at least one shared coding parameter, and the indication (e.g. Fig. 8 and Paragraph [0052]).
Although Zhou discloses an indication (e.g. Paragraph [0033]); it implicitly discloses the indication indicating that the at least one coding parameter applies to the at least one of the two or more of the plurality of coding units.
However, Chuang teaches the indication indicating that the at least one coding parameter applies to the at least one of the two or more of the plurality of coding units (e.g. Paragraph [0004, 0007]; the shared prediction information is one type of coding modes, like horizontal/vertical mode).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate the specific coding indication as taught as Chuang into the apparatus/method of Zhou in order to develop syntax indication to fulfill the HEVC standard for parallel coding more efficiently.
Regarding Claims 17, 31, Zhou further discloses the at least one coding parameter comprises prediction information shared among the two or more coding units included in the at least one group of coding units (e.g. abstract, Paragraph [0019-0023], listing “prediction information”).
Regarding Claims 18, 32, Zhou further discloses the prediction information shared among the two or more coding units comprises the two or more coding units having the same prediction information (e.g. abstract, Paragraph [0019-0023], listing “prediction information”).
Regarding Claims 19, 31, Zhou further discloses at least one syntax element is provided to indicate a grouping of coding units (e.g. Figs. 5, 6, Paragraph [0043-0046]).
Regarding Claim 20, Zhou further discloses the at least one syntax element is provided only in one coding unit in a group of coding units having the same prediction information (e.g. Figs. 5, 6, Paragraph [0043-0046], presence of a coherence group is signaled in a header field followed by the shared coding parameters and the coded coding units in a predetermined coding order).
Regarding Claim 21, Zhou further discloses the one coding unit is, in decoder-side processing order, a first coding unit in a group of coding units having the same prediction information (e.g. Figs. 5, 6, Paragraph [0043-0046], presence of a coherence group is signaled in a header field followed by the shared coding parameters and the coded coding units in a predetermined coding order).
Regarding Claim 22, Although Zhou discloses the grouping of coding units (e.g. Fig. 2 and Paragraph [0018]); it implicitly discloses grouping of coding units to form a group of coding units is separately applied to at least one of a luma component or a chroma component.
However, Chuang further teaches grouping of coding units to form a group of coding units is separately applied to at least one of a luma component or a chroma component (e.g. Fig. 11 and Paragraph [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate the coding unit group as taught as Chuang into the apparatus/method/CRM of Zhou in order to group the coding units by its color components within the HEVC standard.
Regarding Claim 23, Although Zhou discloses dividing the current block into the plurality of coding units; it implicitly discloses the dividing is based on quad tree plus binary tree (QTBT) division.
However, Chuang further teaches dividing the current block into the plurality of coding units is based on quad tree plus binary tree (QTBT) division (e.g. Paragraph [0013, 0029]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate the coding unit group as taught as Chuang into the apparatus/method/CRM of Zhou in order to group the coding units by QTBT division within the HEVC standard.
Regarding Claim 25, Although Zhou discloses a group of coding units; it implicitly discloses the group of coding units corresponds to a current tree node and all of its children.
However, Chuang further teaches a group of coding units corresponds to a current tree node and all of its children (e.g. Paragraph [0008-0011]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate the coding unit group as taught as Chuang into the apparatus/method/CRM of Zhou in order to group the coding units by tree node and children within the HEVC standard.
Regarding Claim 26, Although Zhou discloses a group of coding units; it implicitly discloses a group of coding units further comprises grouped sub- coding units having the same prediction information.
However, Chuang further teaches a group of coding units further comprises grouped sub- coding units having the same prediction information (e.g. Paragraph [0008-0011).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate the coding unit group as taught as Chuang into the apparatus/method/CRM of Zhou in order to group the coding units with same prediction information within the HEVC standard.
Regarding Claim 29, Zhou further discloses at least one of (i) an antenna configured to receive a signal, the signal including data representative of the video data, (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the data representative of the video data, and (iii) a display configured to display an image from the video data (e.g. Figs. 1, 7, Paragraph [0012, 0048]).
Regarding Claim 30, Zhou further discloses the apparatus is included in one of a television signal receiver, a set-top box, a gateway device, a mobile device, or other electronic device (e.g. Figs. 1, 7, Paragraph [0012, 0048]).

Response to Arguments
Applicant’s arguments with respect to claims 11-14, 17-23, 25-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. 
Regards to the argument of claim 11, applicant asserts that Zhou does not disclose using an  “indication”; although Zhou does not use the word “indication”, according to applicant’s own specification P[157] and to basic understanding of one of ordinary skill in the art, the “indication” is interpreted as an syntax indicating the information as recited; therefore, Zhou clearly addressed the syntax associating the coding group (e.g. Paragraph [0033], “a coding syntax may be defined to include multiple levels of coherence groups.”). Although Zhou discloses an indication (e.g. Paragraph [0033]); it implicitly discloses the indication indicating that the at least one coding parameter applies to the at least one of the two or more of the plurality of coding units. However, Chuang teaches the indication indicating that the at least one coding parameter applies to the at least one of the two or more of the plurality of coding units (e.g. Paragraph [0004, 0007]; the shared prediction information is one type of coding modes, like horizontal/vertical mode). Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate the specific coding indication as taught as Chuang into the apparatus/method of Zhou in order to develop syntax indication to fulfill the HEVC standard for parallel coding more efficiently.
Applicant also asserts that without indication, Zhou cannot “encode/decode the current block based on the indication”. However, coding syntax is treated as the indication in broadest reasonable sense, and all coding syntax are used to support coding process in HEVC standard. Therefore, applicant’s arguments regarding to claim 11 is not persuasive.
The independent claims 12-14 also maintain rejected for the same reason due to their similar features with claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chuang-1 (US 2020/0288145 A1), discloses palette mode coding for color video;
Rath (US 2020/0204826 A1), discloses bi-directional intra prediction;
Horowitz (US 2012/0163452 A1); discloses pipeline video coding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/Primary Examiner, Art Unit 2485